United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1703
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 28, 2013 appellant filed a timely appeal from an April 24, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a 21 percent impairment of each upper
extremity for which he received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. In a June 2, 2003 order, the Board
granted the Director’s motion to set aside an October 29, 2001 decision and remand the case for
additional development of the medical evidence on the issue of the extent of appellant’s
1

5 U.S.C. § 8101 et seq.

permanent impairment of the right upper extremity.2 On August 1, 2003 the Board reversed a
January 17, 2002 loss of wage-earning capacity determination.3
By decision dated
November 22, 2005, the Board set aside February 4 and November 5, 2004 decisions granting
appellant a schedule award for a nine percent right upper extremity impairment.4 The Board
determined that OWCP failed to follow its medical adviser’s request for a supplemental medical
report addressing the extent of appellant’s permanent impairment. In a decision dated
October 19, 2006, the Board affirmed in part and set aside in part a February 1, 2006 decision
finding that appellant had a 13 percent permanent impairment of the right upper extremity.5 The
Board noted that the medical evidence addressed the left rather than right upper extremity
impairment. The Board found that appellant had a 13 percent left upper extremity impairment
but remanded the case for further development to determine the extent of any permanent
impairment of the right upper extremity. By order dated December 31, 2007, the Board affirmed
in part and set aside in part January 12 and May 23, 2007 decisions granting appellant a schedule
award for a 13 percent left upper extremity and offsetting compensation from the schedule award
to recover an amount paid to him in error for his right upper extremity.6 The Board found that
OWCP had not adequately explained why appellant received an overpayment which should be
recovered by withholding a portion of his schedule award. In a decision dated December 12,
2008, the Board set aside June 25, 2007 and March 14, 2008 decisions finding that appellant
received an overpayment of compensation because it erroneously paid him a schedule award for
more than a nine percent permanent impairment of the right upper extremity.7 The Board
determined that OWCP failed to properly adjudicate the extent of his permanent impairment of
the right upper extremity and remanded the case for further development of the medical
evidence. By decision dated April 4, 2011, the Board set aside an April 19, 2010 decision
finding that appellant had no more than a nine percent permanent impairment of the right upper
extremity.8 The Board determined that neither the second opinion physician nor the medical
adviser appropriately rated his impairment of the extremity resulting from a spinal nerve
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). The Board remanded the
case for OWCP to obtain a medical opinion regarding the extent of appellant’s right upper
extremity impairment consistent with the July/August 2009 edition of The Guides Newsletter. In
2

Order Granting Remand and Cancelling Oral Argument, Docket No. 02-1225 (issued June 2, 2003). On
March 19, 1999 appellant, then a 48-year-old mail handler, filed an occupational disease claim alleging that he
sustained a back condition due to factors of his federal employment. OWCP accepted the claim for an acceleration
of cervical spine disease. Appellant underwent bilateral posterior foraminotomies at C3-4 and C4-5 on January 27,
1999 and an anterior discectomy and fusion at C6-7 on July 2, 1999. He further underwent bilateral foraminotomies
and fusion at C4-5, C5-6 and C6-7 on December 10, 2004.
3

Docket No. 02-1072 (issued August 1, 2003).

4

Docket No. 05-1726 (issued November 22, 2005).

5

Docket No. 06-122 (issued October 19, 2006).

6

Order Remanding Case, Docket No. 07-1753 (issued December 31, 2007).

7

Docket No. 08-1247 (issued December 12, 2008).

8

Docket No. 10-1562 (issued April 4, 2011).

2

an order remanding case dated August 24, 2012, the Board set aside a November 30, 2011
decision granting him an increased schedule award.9 The Board noted that OWCP had referred
appellant to Dr. Michael D. Plooster, a Board-certified orthopedic surgeon, for a second opinion
examination. The Board found, however, that Dr. Plooster and the medical adviser did not apply
The Guides Newsletter in determining the extent of appellant’s impairment caused by the injury
to his cervical spine. The facts and the circumstances as set forth in the prior decisions and
orders are hereby incorporated by reference.
On April 8, 2013 an OWCP medical adviser reviewed appellant’s history of a herniated
cervical disc. He stated:
“[Appellant] continues to have subjective complaints of neck and bilateral
shoulder pain as well as numbness in the entire left upper extremity as well as
numbness in the index finger and thumb of the right hand. The neurological
examination demonstrated diminished sensation to pinprick in all four extremities
in a nonanatomic distribution consistent with a nonphysiologic cause for the
condition. There was weakness in the small muscles of the right hand. Deep
tendon reflexes were described as symmetric at 1+. No focal muscular weakness
was described. X-rays have demonstrated the fusion to be stable without
evidence for pseudoarthrosis.”
The medical adviser identified the diagnosis as a class 3 disc herniation with multiple
levels of radiculopathy using Table 17-2 on page 564 of the A.M.A., Guides, relevant to
determining impairments of the cervical spine. He found that appellant had a whole person
impairment of 13 percent, which he converted to a 21 percent impairment of each upper
extremity using Table 15-11 on page 420. The medical adviser stated, “This award would
replace previous awards as it was based on [The Guides] Newsletter describing the appropriate
manner in which to rate PPI [permanent partial impairments] for spinal conditions.”
By decision dated April 24, 2013, OWCP granted appellant a schedule award for a total
of 21 percent impairment of each upper extremity, less the previous award of 13 percent for the
right upper extremity and 20 percent for the left upper extremity.
On appeal appellant asserts that he experiences constant shoulder pain, difficulty reaching
and loss of sleep. He maintains that the employing establishment did not provide light duty and
that he has to pay for snow shoveling.
LEGAL PRECEDENT
The schedule award provision of FECA,10 and its implementing federal regulations,11 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
9

Order Remanding Case, Docket No. 12-661 (issued August 24, 2012).

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

3

FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.12 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.13
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).14 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) is to be applied.15
ANALYSIS
In an order dated August 24, 2012, the Board determined that neither Dr. Plooster, who
provided a second opinion, nor the medical adviser applied the provisions of The Guides
Newsletter in determining the extent of appellant’s impairment of the upper extremities resulting
from his cervical spine injury. The Board remanded the case for OWCP to obtain an opinion
regarding the extent of any upper extremity impairment consistent with The Guides Newsletter.
On remand, OWCP’s medical adviser reviewed the evidence of record and indicated that
he was applying the provisions of The Guides Newsletter. Utilizing the cervical spine regional
grid set forth at Table 17-2 on page 564, he identified the diagnosis as a herniated disc at
multiple levels with radiculopathy, which yielded a whole person impairment of 13 percent. The
medical adviser converted the 13 percent whole person impairment to a 21 percent right and left
upper extremity impairment. The Guides Newsletter, however, provides a specific method for
determining impairments such as radiculopathy from a spinal nerve injury. It explains that, in
the sixth edition, impairment for radiculopathy is reflected in the diagnosis-based impairment for
the spinal region. Consequently, OWCP’s medical adviser improperly used Chapter 17 to
determine appellant’s impairment.16 In rating a spinal nerve impairment of the upper extremity,
the proper table to use is Proposed Table l, Spinal Nerve Impairment: Upper Extremity
Impairments, which is set forth in The Guides Newsletter. As the record does not contain an
12

Id. at § 10.404(a).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
2.808.5(a) (February 2013); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
14

A.M.A., Guides 494-531.

15

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, supra
note 7 at Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as Exhibit 4.
16

See T.R., Docket No. 12-988 (issued February 22, 2013).

4

opinion consistent with the sixth edition methodology rating appellant’s upper extremity
impairment, the case requires further clarification. The case is remanded to OWCP for this
purpose. After such further development as it deems necessary, it should issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

